 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMUEL LEE GORE,                                  No. 2:21-CV-1189-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    GAVIN NEWSOM,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Under Eastern District of California Local Rules, this case was not assigned to a District

19   Judge when the case was filed. The parties have not consented to Magistrate Judge jurisdiction and

20   the Court now finds that assignment of a District Judge is necessary to properly address the case.

21                  Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to

22   randomly assign a District Judge and to update the docket to reflect the new case number.

23

24

25   Dated: July 14, 2021
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
